DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Specification
3.	The disclosure is objected to because of the following informalities:
In Paragraph [0033], Line 20, “computing deice 104” should read “computing device 104”.
Appropriate correction is required.

Claim Objections
4.	Claim 19 objected to because of the following informalities:
In Claim 19, “metadata” should read “meta data” as recited in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, it recites “The system of claim 11, further comprising…” is indefinite because the steps of “determining”, and “sending a push notification” are acts performed by the processor, and are not physical parts of the system itself. The examiner suggests amending the claim to make a clear clarification.

Regarding claim 18, it recites “The mobile device of claim 17, further comprising providing a recommendation” is indefinite because “providing recommendation” are acts performed by the processor, and are not physical parts of the mobile device itself. The examiner suggests amending the claim to make a clear clarification.

Regarding claim 19, it recites “The mobile device of claim 18, further comprising…” is indefinite because the steps of “generating” and “sending” are acts performed by the processor, and are not physical parts of the mobile device itself. The examiner suggests amending the claim to make a clear clarification.

Regarding claim 20, it recites “The mobile device of claim 18, further comprising receiving user input” is indefinite because “receiving user input” are acts performed by the processor, and are not physical parts of the mobile device itself. The examiner suggests amending the claim to make a clear clarification.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	At step 1, the claim recites a method comprising series of steps (receiving, determining, creating, storing), and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “determining at least one identifying information of at least one equipment depicted in the image data; creating a profile for a site of a user associated with the mobile device based on at least one of the location information or the identifying information”.
The limitation of “determining at least one identifying information of at least one equipment depicted in the image data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining at least one identifying information of at least one equipment depicted in the image data” is described in Paragraph [0025] as “images of nameplates of the equipment” in the context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “creating a profile for a site of a user associated with the mobile device based on at least one of the location information or the identifying information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “creating a profile” is illustrated in Fig. 2, blocks 210-216, which describes the process of generating profile as “Perform location validation” (wherein location validation is described in Paragraph [0042] as “For example, the computing device 102 may receive service address information from a utility service provider (e.g., computing device 104) and compare the location data to the service address information.”), “Perform image recognition” (wherein image recognition includes “For example, the image data may contain an image of a nameplate of an equipment. The computing device 102 may isolate a make and/or model number found on the nameplate of the equipment located in the image data.”), “Perform make/model lookup” (wherein “The make/model lookup library 130 may contain a variety of equipment-specific and/or model-specific characteristics for equipment or models of equipment”), which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “receiving location information from a mobile device; receiving image data from the mobile device” and “storing the profile”.
	The mobile device is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	The limitation of “receiving location information from a mobile device”, “receiving image data from the mobile device” and “storing the profile” represents mere data gathering (obtaining location information, and image data) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of determining identifying information of equipment, and creating a profile. The receiving location information, and receiving image data is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the system uses to determine identifying information of equipment, and create a profile, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “mobile device”, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	The receiving location information, receiving image data, and storing the profile as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, these elements are well-understood, routine, and conventional.
	With respect to receiving location information, the specification states at Paragraph [0013]: “In some examples, the application may obtain location data via a location tracking device located within the mobile phone.” These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.
	With receiving image data, the specification states at Paragraph [0049]: “example user interface 302 which may include a viewing pane 306 and a button 308 for capturing image data using a camera of the computing device 106.” These express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional.
	With respect to storing the profile, the courts have found limitations directed to obtaining information electronically, as recited at high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 11, this claim recites substantively the same abstract idea identified in claim 1 above; and recites substantively similar additional elements (a system comprising: a processor; memory storing executable instructions that, when executed by the processor, cause the system to perform the abstract idea) and is ineligible for the same reasons as those indicated in the analysis of claim 1 above.

Regarding Independent Claim 17, at step 1, the claim recites a system comprising a combination of concrete devices (a mobile device comprising a processor and a memory), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites “receiving an incentive in response to sending at least one of the location information or the image data to the computing device.”
The limitation of “receiving an incentive in response to sending at least one of the location information or the image data to the computing device” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of commercial or legal interactions but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being methods of organizing human activity. For example, “receiving an incentive in response to sending at least one of the location information or the image data to the computing device” is illustrated in Fig. 2, wherein computing device 102 (e.g., data collection service) sends a participation request 202 to computing device 106 (wherein Paragraph [0020] “computing device 106… may be used to collect energy efficiency data associated with a user of the computing device 106”), and the user associated with computing device 106 can send image data 204, location data 206, and user-input data 208, to the computing device 102 (e.g., data collection service), and in doing so computing device 102 (e.g., data collection service) fulfill incentive 218 (wherein Paragraph [0046] “incentive may include a rebate, gift card, cash value, etc.”), which in the context of this claim, encompasses advertising, marketing or sales activities or behaviors (see MPEP 2106.04(a)(2)(II)).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “A mobile device comprising: a processor; memory storing executable instructions that, when executed by the processor, cause the mobile device to perform acts comprising: receiving a request to participate in a data collection survey;  Lee&Hayes pc 509-324-925629 Atty Docket No. I017-0193USdetermining location information associated with the mobile device; capturing image data of at least one equipment; sending at least one of the location information or the image data to a computing device”.
The mobile device comprising a processor and a memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “receiving a request to participate in a data collection survey; Lee&Hayes pc 509-324-925629 Atty Docket No. I017-0193USdetermining location information associated with the mobile device; capturing image data of at least one equipment; sending at least one of the location information or the image data to a computing device” represents mere data gathering (obtaining at least one of the location information or the image data) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract methods of organizing human activity of receiving an incentive. The receiving a request, determining location information, capturing image data, and sending location information or image data are recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional elements in this claim do no more than automate the methods of organizing human activity that the system uses to receive an incentive, using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a mobile device comprising a processor and a memory”, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The receiving a request, determining location information, capturing image data, and sending location information or image data, as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, these elements are well-understood, routine, and conventional.
With respect to receiving a request, determining location information, capturing image data, and sending location information or image data, the courts have found limitations directed to obtaining information electrically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

	Regarding Dependent Claim 2, the additional limitations of “wherein the image data comprises an image of at least one nameplate of the at least one equipment located at the site of the user” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

	Regarding Dependent Claim 3, the additional limitations of “wherein the identifying information comprises at least one of a make or model number of the at least one equipment located at the site of the user” merely defines abstract query information. Thus this claim recites an abstract idea.

Regarding Dependent Claim 4, the additional limitations of “further comprising accessing a make or model database to determine at least one characteristic of the at least one equipment, the at least one characteristic including at least one of rated capacity, rated energy consumption, rated efficiency, rated water consumption, vintage, or energy star qualification” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

	Regarding Dependent Claim 5, the additional limitations of “further comprising receiving user input data that includes at least one of square footage of a building located at the site of the user, a dwelling type, number of floors, number of rooms, types of rooms, number of occupants, age of occupants, number of windows, type of roof, types of distributed generation sources, or types of distributed storage” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 6, the additional limitations of “further comprising, based at least in part on the profile, at least one of... forecasting a future consumption of the equipment; forecasting a future consumption of the site of the user; forecasting a future consumption of an area including the site of the user; evaluating the site of the user for inclusion in a demand response program; identifying customers for participating in energy efficiency programs; generating resource saving recommendation for operation of the equipment; or generating a resource saving recommendation for the site” (Paragraph [0029] “In some cases, data on customer-specific equipment capacities and efficiencies allows utility service providers to reliably identify the specific customers that present the most cost-effective and/or valuable energy efficiency or demand response opportunities and target those customers with customized outreach and offers” wherein utility service providers are able to forecast and identify customers for offers) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.
	Regarding Dependent Claim 7, the additional limitations of “further comprising sending a request to the mobile device for at least one of the location information or the image data” are extra-solution activity, (see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).

	Regarding Dependent Claim 8, the additional limitations of “wherein the request includes an offer identifying an incentive to be provided in response to receiving the at least one of the location information or the image data” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

	Regarding Dependent Claim 9, the additional limitations of “further comprising providing at least a portion of the profile to the user associated with the mobile device” are extra-solution activity, (see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).

Regarding Dependent Claim 10, the additional limitations of “further comprising providing at least a portion of the profile to a utility service provider that provides a resource to the site of the user” are extra-solution activity, (see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).

Regarding Dependent Claim 12, the additional limitations of “wherein the image data comprises an image of at least one nameplate of the at least one equipment located at the site of the user” merely defines abstract query information. Thus this claim recites an abstract idea.

Regarding Dependent Claim 13, the additional limitations of “wherein determining the location information includes receiving the location information from the mobile device” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 14, the additional limitations of “wherein determining the location information includes accessing previously stored information associated with the user” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

	Regarding Dependent Claim 15, the additional limitations of “wherein determining the at least one identifying information includes utilizing at least one of manual identification, optical character recognition, or a machine learning algorithm” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 16, the additional limitations of “determining that the user is associated with an evaluation, measurement, and verification (EM&V) program” (wherein EM&V may include assessing the performance of energy efficiency activities (e.g., lighting retrofits, appliance upgrades, heating/cooling system upgrades, etc.) and determine if the energy efficiency activities are Lee&Hayes pc 509-324-9256 14 Atty Docket No. I017-0193USgenerating the expected level of savings) are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 18, the additional limitations of “further comprising providing a recommendation to capture the image data, the recommendation including an identification of the at least one equipment” are observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 19, the additional limitations of “further comprising: generating metadata including associating the identification of the at least one equipment with the image data” are observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea. The additional limitations of “sending the metadata to the computing device” are extra-solution activity, (see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).

Regarding Dependent Claim 20, the additional limitations of “further comprising receiving user input indicating that the at least one equipment is not located at a site of a user associated with the mobile device” are extra-solution activity of mere data gathering (see MPEP 2106.05(g)).

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derby et al. USP 8805000 (hereinafter "Derby").
Regarding claim 1, Derby teaches a method comprising: receiving location information from a mobile device (Col. 3, Line 39-43 "The application first obtains an address of a structure, such as the address of the user's home. The address can be determined by GPS or other phone locating mechanisms such as triangulation or may be input by the user");
	receiving image data from the mobile device (Col. 1, Line 45-47 "A system and method includes... obtaining picture of objects in the structure with a networked mobile device");
	determining at least one identifying information of at least one equipment depicted in the image data (Col. 1, Line 46-48 "obtaining picture of objects in the structure with a networked mobile device, deriving identification information from the pictures" wherein objects are Col. 3, Line 33-36 "appliances, HVAC (heating ventilation and air conditioning) devices, hot water heater, lighting, and others, such as structures within the home (e.g., windows, doors, etc.)" which are interpreted as equipment);
creating a profile for a site of a user associated with the mobile device based on at least one of the location information or the identifying information (Col. 3, Line 16-19 "The mobile device may then display and store each audited object/structure and its energy characteristics/manuals/specifications at 140 in a home energy profile." and Col. 4, Line 27-39); and
	storing the profile (Col. 4, Line 27-29 " The system stores the information at 250 and causes the mobile device to display information at 260 about the user's home energy profile").
	
	Regarding claim 2, Derby teaches wherein the image data comprises an image of at least one nameplate of the at least one equipment (Col. 3, Line 6-12 "An image analysis service 125 extracts relevant information about the object utilizing off the shelf image analytics. The information may be extracted from the image of the appliance itself, or may be extracted from for example reading barcodes, universal product codes (UPC), quick response (QR) codes, and optical character recognition (OCR).") located at the site of the user (Col. 2, Line 67 – Col. 3, Line 2 "the user collects data by capturing a photo/image of an energy consuming object in the home using the camera of the mobile device").

	Regarding claim 3, Derby teaches wherein the identifying information comprises at least one of a make or model number of the at least one equipment located at the site of the user (Col. 3, Line 64-66 "The photo may be of one or more of QR or bar codes of the object, the object itself, or text on the object indicating make/model/serial number" and Col. 4 Line 18-26, Col. 4, Line 40-45, and Col. 4, Line 51-59).
	
	Regarding claim 4, Derby teaches further comprising accessing a make or model database (Col. 4, Line 60-62 "At 430, the make and model is used to query an energy database and information from the energy database and from the image analysis is displayed on the mobile device.")
	to determine at least one characteristic of the at least one equipment, the at least one characteristic including at least one of rated capacity, rated energy consumption, rated efficiency, rated water consumption, vintage, or energy star qualification (Col.4, Line 20-23 "The system, either the application on the mobile device or the server may automatically connect to one or several external databases at 240 to retrieve accurate information (e.g., AHRI, Energystar)" wherein Energystar is energy star qualification; and Col.4, Line 29-31 "users can view information about the audited objects/characteristics of their home (e.g., energy ratings, specifications, manuals)").

	Regarding claim 5, Derby teaches further comprising receiving user input data that includes at least one of square footage of a building located at the site of the user, a dwelling type, number of floors, number of rooms, types of rooms, number of occupants, age of occupants, number of windows, type of roof, types of distributed generation sources, or types of distributed storage (Col. 3, Line 43-45 "Using the address, the application may query external databases to determine the overall characteristics of the home (e.g., square footage, number of rooms, year built, etc.)" wherein address may be inputted by a user).

	Regarding claim 6, Derby teaches further comprising, based at least in part on the profile, at least one of: controlling an equipment located at the site of the user; connecting or disconnecting a resource connection to the site of the user; forecasting a future consumption of the equipment; forecasting a future consumption of the site of the user; forecasting a future consumption of an area including the site of the user; evaluating the site of the user for inclusion in a demand response program; identifying customers for participating in energy efficiency programs; generating resource saving recommendation for operation of the equipment (Col. 3, Line 25-27 "This particular list of tips includes setting a schedule for a thermostat and reducing the temperature of a water heater to conserve energy"); or generating a resource saving recommendation for the site (Col. 3, Line 19-21 "Within the profile, users can… receive tips about how to reduce energy consumption").

	Regarding claim 7, Derby teaches further comprising sending a request to the mobile device for at least one of the location information or the image data (Col. 1, Line 45-47 "A system and method includes... obtaining picture of objects in the structure with a networked mobile device" wherein obtaining pictures of objects is image data and Col. 3, Line 46-50 "In one embodiment, the user is instructed, step-by-step at 220, what information should be provided for the energy audit (based on the home characteristics). Example instructions might include a list of appliances normally associated with the type of structure" wherein "step-by-step" is interpreted as sending a request to mobile device for image data).
	
	Regarding claim 9, further comprising providing at least a portion of the profile to the user associated with the mobile device (Col. 3 Line 19-23 "Within the profile, users can make changes to the objects/structures, receive tips about how to reduce energy consumption, see their energy consumption, and browse a list of alternatives and recommended vendors of those products via the mobile device interface").

Regarding claim 11, Derby teaches a system comprising: a processor (Col. 1, Line 52-53 "A system includes a networked mobile device with a processor");
memory storing executable instructions that, when executed by the processor (Col. 1, Line 53-59 "An application stored on the memory of the device and having code stored to cause the processor to derive identification information from images of objects in a structure, use the identification information to obtain energy usage information from databases, and obtain an energy audit based on the objects and energy usage information"), cause the system to perform acts comprising:
determining location information associated with a mobile device (Col. 3, Line 39-43 "The application first obtains an address of a structure, such as the address of the user's home. The address can be determined by GPS or other phone locating mechanisms such as triangulation or may be input by the user");
determining location information from a mobile device (Paragraph (6) "A system and method includes obtaining an address of a structure... with a networked mobile device");
receiving image data from the mobile device (Col. 1, Line 45-47 "A system and method includes... obtaining picture of objects in the structure with a networked mobile device");
determining at least one identifying information of at least one equipment depicted in the image data (Col. 1, Line 46-48 "obtaining picture of objects in the structure with a networked mobile device, deriving identification information from the pictures" wherein objects are Col. 3, Line 33-36 "appliances, HVAC (heating ventilation and air conditioning) devices, hot water heater, lighting, and others, such as structures within the home (e.g., windows, doors, etc.)" which are interpreted as equipment);
creating a profile for a site of a user associated with the mobile device based on at least one of the location information or the identifying information (Col. 3, Line 16-19 "The mobile device may then display and store each audited object/structure and its energy characteristics/manuals/specifications at 140 in a home energy profile" and Col. 4, Line 27-39); and
storing the profile (Col. 4, Line 27-29 " The system stores the information at 250 and causes the mobile device to display information at 260 about the user's home energy profile").

Regarding claim 12, Derby teaches wherein the image data comprises an image of at least one nameplate of the at least one equipment (Col. 3, Line 6-12 "An image analysis service 125 extracts relevant information about the object utilizing off the shelf image analytics. The information may be extracted from the image of the appliance itself, or may be extracted from for example reading barcodes, universal product codes (UPC), quick response (QR) codes, and optical character recognition (OCR)") located at the site of the user (Col. 2, Line 67 – Col.3, Line 2 "the user collects data by capturing a photo/image of an energy consuming object in the home using the camera of the mobile device").

	Regarding claim 13, Derby teaches wherein determining the location information includes receiving the location information from the mobile device (Col. 3, Line 39-43 "The application first obtains an address of a structure, such as the address of the user's home. The address can be determined by GPS or other phone locating mechanisms such as triangulation or may be input by the user").

	Regarding claim 14, Derby teaches wherein determining the location information includes accessing previously stored information associated with the user (Col. 4, Line 14-17 "Images, as well as information obtained via querying databases based on an address of a structure can also be used to construct and update a Building Information model of the home." wherein "update a Building Information model of the home" is interpreted as "accessing previously stored information associated with the user" to update when determining the location).
	Regarding claim 15, Derby teaches wherein determining the at least one identifying information includes utilizing at least one of manual identification, optical character recognition (Col. 3, Line 8-12 "The information may be extracted from the image of the appliance itself, or may be extracted from for example reading barcodes, universal product codes (UPC), quick response (QR) codes, and optical character recognition (OCR)"), or a machine learning algorithm.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Derby et al. USP 8805000 (hereinafter “Derby”) as applied to claim(s) 1-7, 9, and 11-15, in view of Zhang et al. USPGPUB 2015/0261644 (hereinafter “Zhang”).
Regarding claim 8, Derby teaches all of the features with respect to claim 7 as outlined above.
	Derby does not explicitly teach wherein the request includes an offer identifying an incentive to be provided in response to receiving the at least one of the location information or the image data.
	However, Zhang teaches wherein the request includes an offer identifying an incentive to be provided in response to receiving the at least one of the location information or the image data (Paragraph [0038] "The voluntary submission of information about their devices and appliances can be done by photo via smart phone, video, simple text message, etc." and "The existing rebate programs for these devices and appliances offered by utilities and retailers are included in the user feedback" wherein rebate programs are incentives offered by utilities for image data provided by users).
	Derby and Zhang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy auditing.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above sending request for location or image data, as taught by Derby, and incorporating providing an incentive, as taught by Zhang.
	One of ordinary skill in the art would have been motivated to improve devices and appliances to promote energy efficient devices and usage behavior and to recommend more efficient usage style and alternative devices (see Paragraph [0039]), as suggested by Zhang.

Regarding claim 17, Derby teaches A mobile device comprising: a processor (Col. 1, Line 52-53 "A system includes a networked mobile device with a processor");
memory storing executable instructions that, when executed by the processor (Col. 1, Line 53-59 "An application stored on the memory of the device and having code stored to cause the processor to derive identification information from images of objects in a structure, use the identification information to obtain energy usage information from databases, and obtain an energy audit based on the objects and energy usage information"), cause the mobile device to perform acts comprising:
receiving a request to participate in a data collection survey (Col. 2, Line 65 – Col. 3, Line 2 "An intuitive user interface assists a homeowner or occupant to collect home energy data using automated features. For example, the user collects data by capturing a photo/image of an energy consuming object in the home using the camera of the mobile device", wherein collecting home energy data is interpreted as a data collection survey)
determining location information associated with a mobile device (Col. 3, Line 39-43 "The application first obtains an address of a structure, such as the address of the user's home. The address can be determined by GPS or other phone locating mechanisms such as triangulation or may be input by the user");
capturing image data of at least one equipment (Col. 2, Line 63-65 "In one embodiment, an application is downloaded and installed on a camera-enabled mobile device 110. A camera is illustrated at 115 for capturing images");
sending at least one of the location information or the image data to a computing device (Col. 3, Line 4-6 "The image may be analyzed on the device 110 itself or sent to a cloud-based or server based image analysis service 120." wherein "device 110" or "cloud-based or server based image analysis service 120" is interpreted as the computing device; which receives image data).
Derby does not explicitly teach receiving an incentive in response to sending at least one of the location information or the image data to the computing device.
However, Zhang teaches receiving an incentive in response to sending at least one of the location information or the image data to the computing device (Paragraph [0038] "The voluntary submission of information about their devices and appliances can be done by photo via smart phone, video, simple text message, etc." and "The existing rebate programs for these devices and appliances offered by utilities and retailers are included in the user feedback" wherein rebate programs are incentives offered by utilities for image data provided by users).
Derby and Zhang are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy auditing.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above data collection survey, as taught by Derby, and incorporating providing an incentive, as taught by Zhang.
	One of ordinary skill in the art would have been motivated to improve devices and appliances to promote energy efficient devices and usage behavior and to recommend more efficient usage style and alternative devices (see Paragraph [0039]), as suggested by Zhang.
Regarding claim 18, Derby and Zhang teaches all of the features with respect to claim 17 as outlined above.
Derby further teaches further comprising providing a recommendation to capture the image data (Col. 3, Line 50-59 "For instance, a structure with a kitchen may result in prompts for the user to photograph a refrigerator, a stove, a dishwasher and other common appliances, such as toaster oven, microwave, etc. A structure located in a climate with both cold winters and hot summers will prompt the user to take pictures of both a heating appliance such as a furnace or boiler and a cooling appliance such as one or more air conditioners. The prompts may be ordered such that the user travels through the structure in an orderly fashion to obtain all the photographs desired."), the recommendation including an identification of the at least one equipment (Col. 3, Line 60-66 "Information input is automated by collecting data visually through the camera-enabled mobile device. As indicated above, the user is instructed to use the camera feature of the mobile device to take a photo of the object characteristics. The photo may be of one or more of QR or bar codes of the object, the object itself, or text on the object indicating make/model/serial number").
	Regarding claim 19, Derby and Zhang teaches all of the features with respect to claim 18 as outlined above.
	Derby further teaches further comprising: generating metadata including associating the identification of the at least one equipment with the image data (Col. 3, Line 16-19 "The mobile device may then display and store each audited object/structure and its energy characteristics/manuals/specifications at 140 in a home energy profile" wherein home energy profile is interpreted as metadata); and
	sending the metadata to the computing device(Col. 4, Line 36-39 "The stored information may be automatically synchronized at 270 with a remote data storage that can be hosted on the internet and accessed via other user devices such as lap top or desk top computers, or via the mobile device", wherein information is information used to create a home energy profile.

14.	Claims 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Derby et al. USP 8805000 (hereinafter “Derby”) as applied to claim(s) 1-7, 9, and 11-15, in view of Bukhin et al. USPGPUB 2011/0022242 (hereinafter “Bukhin”).
	Regarding claim 10, Derby teaches all of the features with respect to claim 1 as outlined above.
	Derby does not explicitly teach further comprising providing at least a portion of the profile to a utility service provider that provides a resource to the site of the user.
	However, Bukhin teaches further comprising providing at least a portion of the profile to a utility service provider that provides a resource to the site of the user (Paragraph [0037] Since power consumption data is stored on system's servers, the system also has the ability to send consumption data elsewhere (e.g., power company, a user mobile phone, etc.).
	Derby and Bukhin are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy auditing.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify creating and storing profile, as taught by Derby, and incorporating providing profile to utility service, as taught by Bukhin.
	One of ordinary skill in the art would have been motivated to improve communication between the user and the utility service provider, as suggested by Bukhin (Paragraph [0041] “An Alerts module provides a communications channel from a power company to a customer. They can then let the user know when there is peak energy demand or can turn down the consumer's thermostat on the consumer's behalf”).
	Regarding claim 16, Derby teaches all of the features with respect to claim 11 as outlined above.
	Derby does not explicitly teach further comprising: determining that the user is associated with an evaluation, measurement, and verification (EM&V) program; and sending a push notification to the mobile device requesting at least one of non-routine event information or update information, wherein the push notification is sent in response to determining that the user is associated with the EM&V program.
	However, Bukhin teaches further comprising: determining that the user is associated with an evaluation, measurement, and verification (EM&V) program (Paragraph [0105] "Once a user has completed the audit, the results are compiled and a set of rules around individual responses to the questions are applied so that recommended energy-saving actions can be proposed for consideration" wherein audit is interpreted as the EM&V program; and
sending a push notification to the mobile device requesting at least one of non-routine event information or update information, wherein the push notification is sent in response to determining that the user is associated with the EM&V program (Paragraph [0121] "If a users' projected use is above their target, they can be notified to take action to reduce usage. Users can be provided with a "Take Action!" link that takes them to a page that outlines small steps they can take to reach their target for the day" wherein "Take Action!" is interpreted as push notification).
	Derby and Bukhin are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy auditing.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify creating and storing profile, as taught by Derby, and incorporating EM&V program and sending push notification, as taught by Bukhin.
	One of ordinary skill in the art would have been motivated to improve suggesting actions users can perform to be more energy efficient, as suggested by Bukhin (Paragraph [0127]  Actions can be one-time tasks, such as cleaning your refrigerator coils, or long-term habit changes, such as air drying your clothes instead of using a dryer. Users can browse "Suggested Actions." Alternatively, a user can see all actions, or view actions as a list by category. And Paragraph [0121]).

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Derby et al. USP 8805000 (hereinafter “Derby”), in view of Zhang et al. USPGPUB 2015/0261644 (hereinafter “Zhang”), further in view of Bukhin et al. USPGPUB 2011/0022242 (hereinafter “Bukhin”).
Regarding claim 20, Derby and Zhang teaches all of the features with respect to claim 18 as outlined above.
The combination does not explicitly teach further comprising receiving user input indicating that the at least one equipment is not located at a site of a user associated with the mobile device.
However, Bukhin teaches further comprising receiving user input indicating that the at least one equipment is not located at a site of a user associated with the mobile device (Paragraph [0099] "Others will determine the questions that will need to be displayed in a later section, e.g., "Do you have central air conditioning?" (If the user indicates "yes", a set of air conditioning questions will appear in the Heating and Cooling section of the audit)", which shows the user can indicate no if the equipment is not on the site).
Derby, Zhang, and Bukhin are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy auditing.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify capturing image data, as taught by Derby and Zhang, and incorporating the indicating equipment not located on site, as taught by Bukhin.
One of ordinary skill in the art would have been motivated to improve profile to get a Paragraph [0098] “detailed understanding of a users’ home energy use”, as suggested by Bukhin.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Shklovskii et al. [USPGPUB 2012/0216123] teaches energy audit system that uses surveys to derive an energy-efficiency score that is used to encourage users to improve energy score.
Tsypin et al. [USPGPUB 2010/0283606] teaches energy analysis system that assists with obtaining a detailed view of how energy consumption occurs in a building, what steps may be taken to lower the energy footprint, and executing detailed energy consumption analyses.
Luff [USP 8170886] teaches systems, methods, and apparatus to generate an energy consumption index, which include home energy value, out of home energy value, and purchase energy value.
Saito et al. [USP 9275354] teaches demand predicting, and prompting consumer to adjust the demand control, based on prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119      


/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119